Title: To George Washington from James Wood, 5 June 1784
From: Wood, James
To: Washington, George



Sir
Richmond [Va.] 5th June 1784.

At the Arrangement of the Virginia Line made at Cumberland Old Court House  in the year 1782, a Number of Officers

of Different ranks were Declared Superseded, which Bars such Officers from Obtaining Certain Portions of Lands under the Act of Assembly of this State, Provided the Proceedings of the Board of Arrangement were Approved by the Commander in Chief. Applications are Daily Making by those Officers for Bounties in Lands, their right to which, Cannot be Determined by the Assembly till they are informed whether the Proceedings Were Approved by you. May I beg the favor of you, Sir, to give me the Necessary information by Post. I Intended myself the Honor of meeting you in Philadelphia, but was prevented by the Advice of a Number of Officers, who were Anxious that I shou’d Attend the Assembly, and who Assured me there wou’d be a full representation from this State. I am happy to inform your Excellency that the Alterations Made in the Articles of the Institution of the Society, meet with a very General Approbation here. My Best respects wait On your Amiable Lady. I have the Honor to be with every Sentiment of the most Perfect respect and Esteem. Sir Yr Excellency’s Very Obt Servt

James Wood

